IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,431-01


                    EX PARTE JAMES GARRY SOUDERS III, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 10020A IN THE 27TH DISTRICT COURT
                            FROM LAMPASAS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of evading arrest and sentenced to imprisonment. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that the Board of Pardons and Paroles denied him procedural due process

in reviewing him for parole release. There is no response in the habeas record from the Parole Board.

Applicant has alleged facts that, if true, might entitle him to relief. See Swarthout v. Cooke, 131 S.Ct.

859 (2011). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Board

of Pardons and Paroles’s Office of the General Counsel to obtain a response from a person with
                                                                                                       2

knowledge of relevant facts. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied procedural due process in his parole review. The trial court may make any other findings

and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 31, 2021

Do not publish